FILED
                            NOT FOR PUBLICATION                             MAY 07 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUTH SHUEY,                                      No. 11-35257

              Plaintiff - Appellant,             D.C. No. 9:10-cv-00059-JCL

  v.
                                                 MEMORANDUM *
MICHAEL J. ASTRUE,

              Defendant - Appellee.



                    Appeal from the United States District Court
                            for the District of Montana
                  Jeremiah C. Lynch, Magistrate Judge, Presiding

                       Argued and Submitted April 11, 2012
                               Seattle, Washington

Before: HUG, D.W. NELSON, and CALLAHAN, Circuit Judges.

       Ruth Shuey (“Shuey”) appeals the district court’s order affirming the

decision of the administrative law judge (“ALJ”) denying her application for

disability benefits. We review de novo the district court’s order affirming the

ALJ’s denial of benefits. Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
2008). We may reverse the Commissioner’s decision only if it is not supported by

substantial evidence or is based on legal error. Robbins v. Soc. Sec. Admin., 466

F.3d 880, 882 (9th Cir. 2006). We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.1

      Shuey argues that the ALJ erred at Step Two of the sequential analysis by

failing to articulate the requisite elements of the special technique for evaluating

mental impairments. Shuey raises this argument for the first time on appeal and

therefore has waived the issue. See Greger v. Barnhart, 464 F.3d 968, 973 (9th

Cir. 2006). We decline to consider the issue because manifest injustice will not

result from our compliance with the general waiver rule and because the law has

not changed during the pendency of this appeal. Id.

      Shuey contends that the ALJ improperly discussed references, found in the

medical records, regarding her plans to go deer hunting and argues that the ALJ

took these references out of context, in violation of Widmark v. Barnhart, 454 F.3d

1063, 1067 (9th Cir. 2006), and Edlund v. Massanari, 253 F.3d 1152, 1159 (9th

Cir. 2001). The ALJ permissibly relied on Shuey’s activities, including her

hunting plans, as reasons to find her claims not fully credible. See Bray v. Comm’r



      1
       Because the parties are familiar with the facts underlying this appeal, we do
not recount the facts here.

                                           2                                     11-35257
of Soc. Sec. Admin., 554 F.3d 1219, 1227 (9th Cir. 2009); see also 20 C.F.R. §

404.1529(c)(4). Moreover, unlike in Widmark and Edlund, this is not a case where

the ALJ failed to provide reasons for rejecting the opinion of an examining

physician or selectively relied on only part of an examining physician’s opinion

regarding functional limitations.

      Shuey also argues that the ALJ erred when he noted the amount of money

Shuey was receiving in unemployability benefits and concluded that Shuey did not

appear highly motivated to look for work. It was not error for the ALJ to draw this

inference from uncontradicted evidence that Shuey was receiving $1,266.00 per

month in unemployability benefits. See Tommasetti, 533 F.3d at 1040 (holding

that it was not unreasonable for ALJ to infer that claimant may not have been

motivated to work due to his financial reserve).

      Shuey contends that the ALJ erred by failing to properly address two lay

witness statements. Contrary to Shuey’s claims, the ALJ never stated that he was

rejecting Steve Shuey’s statement because Mr. Shuey was self-interested. The ALJ

provided germane reasons for not fully crediting Steve Shuey’s statement,

explaining that the statement was based on the claimant’s own subjective

allegations of her limitations and was not fully supported by the objective medical




                                          3                                     11-35257
findings. See Valentine v. Comm’r Soc. Sec. Admin., 574 F.3d 685, 694 (9th Cir.

2009); Greger, 464 F.3d at 972.

      The ALJ did err by failing to address Collin Thomson’s lay witness

statement. See Stout v. Comm’r, Soc. Sec. Admin., 454 F.3d 1050, 1053-54 (9th

Cir. 2006). However, the error was harmless because Thomson’s statement did not

describe any limitations beyond those that already had been described by Shuey

herself and validly rejected by the ALJ. See Molina v. Astrue, No. 10-16578, 2012

WL 1071637, at *13 (9th Cir. Apr. 2, 2012); Stout, 454 F.3d at 1056.

      AFFIRMED.




                                        4                                  11-35257